Exhibit 10.1

Execution Copy

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into
this 30th day of September, 2016 (the “Amendment Date”), by and between
COMMERCIAL METALS COMPANY, a Delaware corporation (“Employer”), and TRACY L.
PORTER (“Executive”).

RECITALS:

WHEREAS, the Employer and Executive originally entered into that certain
Employment Agreement (the “Agreement”), dated as of April 19, 2010, and further
amended the Agreement as of May 27, 2015; and

WHEREAS, the Employer and Executive desire to further amend the Agreement in
recognition of Executive’s promotion to the position of Executive Vice
President-CMC Operations of the Employer effective September 30, 2016;

A G R E E M E N T

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants herein contained, it is agreed as follows:

1. Definitions. All undefined terms when used herein shall have the same
respective meanings as are given such terms in the Agreement, as amended, unless
expressly provided otherwise in this Amendment.

2. Sections 1. Purpose, 5. Duties and Responsibilities, 6(a) Salary, and 19.
Notices are hereby omitted in their entirety and the following revised Sections
1., 5., 6(a) and 19. are hereby substituted therefor:

 

  1. Purpose. The purpose of this Agreement is to formalize the terms and
conditions of Executive’s employment with the Employer as Executive Vice
President-CMC Operations effective September 30, 2016. This Agreement may only
be amended by a writing signed by both Parties.

 

  5. Duties and Responsibilities. Upon execution of this Agreement, Executive
shall diligently render his services to the Employer as Executive Vice
President-CMC Operations in accordance with the Employer’s directives, and shall
use his best efforts and good faith in accomplishing such directives. Executive
shall report directly to the Chief Operating Officer of the Employer. Executive
agrees to devote his full-time efforts, abilities, and attention (defined to
mean not normally less than forty (40) hours/week) to the business of the
Employer, and shall not engage in any activities which will interfere with such
efforts.

 

  6. a. Salary. Executive shall receive an annual base salary of not less than
$600,000.00 during the term of this Agreement. This salary may be increased at
the sole discretion of Employer, and may not be decreased without Executive’s
written consent. Notwithstanding the foregoing, Executive may voluntarily
decrease his salary at any time.

 

  19. Notices. All notices pursuant to this Agreement shall be in writing and
sent certified mail, return receipt requested, addressed as follows:



--------------------------------------------------------------------------------

Execution Copy

 

Executive:

 

Tracy L. Porter

6201 Southwind Lane

McKinney, Texas 75070

  

Employer:

 

Commercial Metals Company

Attention: General Counsel

6565 North MacArthur Blvd.,

Suite 800

Irving, Texas 75039

Fax: 214.689.4326

3. No Other Modifications. Except as otherwise provided herein, all other terms
and provisions of the Agreement shall remain in full force and effect,
unmodified by this Amendment.

4. Binding Agreement. The provisions of this Amendment shall be binding upon and
inure to the benefit of the heirs, representatives, successors and permitted
assigns of the Parties.

5. Authority. The Parties represent and warrant that they have the requisite
authority to bind the party on whose behalf they are signing.

6. Counterparts. This Amendment may be executed in any number of original
counterparts. Any such counterpart, when executed, shall constitute an original
of this Amendment, and all such counterparts together shall constitute one and
the same Amendment. Either party may deliver its signature to the other via
facsimile, or electronic (PDF) transmission, and any signature so delivered
shall be binding on the delivering Party.

7. Voluntary Amendment. The Parties have read this Amendment, and on the advice
of counsel they have freely and voluntarily entered into this Amendment.

[Signature Page to Follow]

 

2



--------------------------------------------------------------------------------

Execution Copy

IN WITNESS WHEREOF, the Parties have entered into this Amendment as of the
Amendment Date as defined above.

 

EXECUTIVE: /s/ Tracy L. Porter TRACY L. PORTER

 

EMPLOYER:

 

COMMERCIAL METALS COMPANY

By:   /s/ Barbara R. Smith  

Barbara R. Smith

Chief Operating Officer

 

3